Citation Nr: 1417501	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

During his February 2014 hearing, the Veteran stated that he believed his ischemic heart disease had worsened since his most recent December 2010 VA examination.  Therefore, a new examination is needed to determine the current severity of his heart condition.

In addition, the Veteran reported receiving treatment for his ischemic heart disease at Greenwood.  As there are no treatment records on file from this facility, attempts should be made to obtain them on remand.  The Veteran's recent VA treatment records and Tri-Care records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Greenwood and Dr. Pricphe, as well as any recent treatment records from Thomas Pritchett, M.D.; and records of any treatment he receives through Tri-Care.

2.  Make arrangements to obtain the Veteran's treatment records from the William Jennings Bryan Dorn VA Medical Center dated since November 2012 and from the Charlie Norwood VA Medical Center dated since February 2013.

3.  After the above development has been completed, schedule the Veteran for a VA cardiology examination. The claims folder should be made available to and reviewed by the examiner. 

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected ischemic heart disease. 

The examination should include appropriate testing to determine the current workload, expressed in metabolic equivalents (METs), that results in dyspnea, fatigue, angina, dizziness, or syncope.  If such testing cannot be undertaken due to medical reasons, the medical examiner should provide an estimate of the level of activity that results in those symptoms.

Whether there is cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, must be documented.

Whether there is congestive heart failure and/or left ventricular dysfunction should be discussed, as well.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



